                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

KIP B. TAYLOR,

Plaintiff,

v.                                                     Case No. 19-cv-79 JPG/MAB

MIDLAND CREDIT MANAGEMENT
INC.,

Defendant.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: August 19, 2019                  MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray,________________________________
                                          Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
